EXHIBIT 10.10

EMPLOYEE-STANDARD

FISERV, INC.

EMPLOYEE RESTRICTED STOCK AGREEMENT

 

Employee: [FIRST NAME][LAST NAME]    Date: [DATE]  

Number of Shares of Common Stock Subject To This Agreement: [SHARES]

Pursuant to the Fiserv, Inc. Stock Option and Restricted Stock Plan (the
“Plan”), the Compensation Committee of the Board of Directors (the “Committee”)
of Fiserv, Inc. (the “Company”) has awarded you on this date the number of
shares of the Company’s Common Stock, $.01 par value (the “Common Stock”), set
forth above (the “Restricted Stock”). You have agreed to accept the award based
on the terms and conditions set forth below:

 

  1. Date of Award. The Restricted Stock is awarded to you on the date above
(the “Award Date”).

 

  2. Restrictions. Except as otherwise provided herein, Restricted Stock may not
be sold, transferred, pledged, assigned, encumbered or otherwise alienated or
hypothecated until the date of release (the “Release Date”) determined as
follows: the Release Date with respect to 50% of the shares of Restricted Stock
shall be the [THIRD] anniversary of the Award Date and the Release Date with
respect to the remaining 50% of the shares of Restricted Stock shall be the
[FOURTH] anniversary of the Award Date. The Committee, in its sole discretion,
may at any time accelerate the Release Date with respect to the Restricted Stock
or a portion of the Restricted Stock.

On the applicable Release Date as determined in this Section, that portion of
Restricted Stock shall become free of the restrictions above and, subject to
Section 4, be freely transferable by you.

 

  3. Escrow. Certificates for shares of Restricted Stock shall be issued as soon
as practicable in your name, but shall be held in escrow by the Company, as
escrow agent. Unless theretofore forfeited as provided herein, Restricted Stock
shall cease to be held in escrow and certificates for such Stock shall be
delivered to you on the applicable Release Date.

 

  4. Noncompetition.

 

  (a) Notwithstanding any other provision in this Agreement, you agree that
during the term of your employment with the Company or any Subsidiary, and for a
period of 12 months thereafter, you will not, directly or indirectly, on your
behalf or on behalf of any other individual, association or entity, as agent or
otherwise:



--------------------------------------------------------------------------------

EMPLOYEE-STANDARD

 

  (i) contact any of the clients of any Fiserv Group Company (or hereinafter
defined) for whom you directly performed any services or had any direct business
contact for the purpose of soliciting business or inducing such client to
acquire any product or service that at any time during the term of this
Agreement is provided or under development by the Fiserv Group Company for whom
you directly performed any services from any entity other than a Fiserv Group
Company;

 

  (ii) contact any of the clients or prospective clients of any Fiserv Group
Company whose identity or other client specific information you discovered or
gained access to as a result of your access to any Fiserv Group Company’s
confidential information for the purpose of soliciting or inducing any of such
clients or prospective clients to acquire any project or service that at any
time during the term of this Agreement is provided or under development by the
Fiserv Group Company to whose confidential information you had access from any
entity other than a Fiserv Group Company;

 

  (iii) use any Fiserv Group Company’s confidential information to solicit,
influence or encourage any clients or potential clients of any Fiserv Group
Company to divert or direct their business to you or any other person,
association or entity by or with whom you are employed, associated, engaged as
agent or otherwise affiliated; or

 

  (iv) encourage, induce or entice any employee of any Fiserv Group Company with
access to or possession of confidential information of any Fiserv Group Company
to leave any Fiserv Group Company’s employment where it is reasonably likely
that such employee will use such confidential information to solicit, influence
or encourage clients or potential clients of such Fiserv Group Company to divert
or direct their business to you or any other person, association or entity by or
with whom such employee will become employed, associated, engaged as agent or
otherwise affiliated .

You expressly acknowledge that damages alone may not be an adequate remedy for
any breach by you of the covenants or agreements set forth in this Section 4(a)
and that the Company, in addition to any other remedies it may have, shall be
entitled to seek injunctive relief, including specific performance, with respect
to any actual or threatened breach by you of any said covenants and your right
to retain any stock under this agreement shall terminate immediately. “Fiserv
Group Company” means the Company and any “affiliate” company (within the meaning
of Rule 405 under the Securities Act of 1933).



--------------------------------------------------------------------------------

EMPLOYEE-STANDARD

 

  (b) The Company may cancel, rescind, suspend, withhold or otherwise limit or
restrict any portion of the Restricted Stock at any time if you are not in
compliance with all applicable provisions of this Agreement and the Plan, or if
you engage in any of the activities listed in Section 4(a). In addition, failure
to comply with the provisions of Section 4(a) prior to and during the 12 months
after any release of Restricted Stock pursuant to all or any part of this
Restricted Stock Agreement shall cause such release to be rescinded. .
Notwithstanding the foregoing, the remedies and damages available to the Company
in the event of a failure to comply with the provisions of Section 4(a) are not
limited by this Section 4(b). The Company will notify you in writing of any such
rescission within 24 months after such release. Within 10 days after receiving
such notice from the Company, you will pay to the Company, as a result of the
release of Restricted Stock, an amount equal to the fair market value of the
Restricted Stock on the applicable Release Date.

 

  5. Termination of Employment.

 

  (a) In the event that you are no longer a full-time employee of either the
Company or any Subsidiary of the Company for any reason, including that the
Subsidiary ceases to be a Subsidiary, Restricted Stock will be free of
restrictions to the same extent that it was free of restrictions on the date you
ceased to be a full-time employee, and the remaining Restricted Stock for which
a Release Date has not occurred under Section 2 will be forfeited except as
indicated below.

 

Minimum Age When

No Longer a Full-Time Employee

  

Reason No Longer

A Full-Time

Employee

 

Minimum

Years of
Service

  

Percentage of

Remaining

Unreleased

Restricted Stock to

be Retained for Each

Remaining Release

Date Under Section 2

Not applicable

   Death * or Disability   6    20%      7    40%      8    60%      9    80%   
  10    100%

55

   Retirement   25    100%

62

   Retirement   6    20%      7    40%      8    60%      9    80%      10   
100%

65

   Retirement   0    100%

All other combinations of minimum age, reason and minimum years of service.

        0%

--------------------------------------------------------------------------------

* In the event of death of the employee only, all restrictions in Section 2 on
Restricted Stock that was retained in accordance with this table will lapse
immediately.



--------------------------------------------------------------------------------

EMPLOYEE-STANDARD

 

  (b) Notwithstanding the foregoing, in the event that your Employment is
terminated for cause or without the consent of the Company, all Restricted Stock
for which a Release Date has not occurred under Section 2 prior to such
termination shall be forfeited to the Company on the date on which such
termination occurs.

 

  (c) If a Change of Control of the Company occurs and the Board of Directors
does not, for any reason, act under the provisions of Subsection 9.3 of the
Plan, all shares of Restricted Stock under this Agreement shall become fully
vested, and any restrictions thereon shall terminate, as of the date such Change
of Control is determined to have occurred.

 

  (d) If a Change of Control of the Company has occurred and the Board of
Directors (i) made provisions for the continuation of each award of Restricted
Stock or (ii) reached an agreement with the acquiring or surviving entity that
the acquiring or surviving entity will convert each share of Restricted Stock
into shares, or fractions of a share, of stock of the acquiring or surviving
entity (which shares may be subject to restrictions substantially similar to
restrictions on the Restricted Stock) at least equal value (without deduction
for any restrictions on such shares of Restricted Stock), determined as of the
date of the transaction (the “Replacement Stock”), and if you are terminated
without cause or you terminate your employment for Good Reason (as hereinafter
defined) within 12 months following the occurrence of the Change of Control,
notwithstanding the provisions of Section 5(b) of this Agreement with respect to
termination of employment without consent of the Company, the Restricted Stock
or Replacement Stock under this Agreement shall become fully vested , and any
restrictions thereon shall terminate, and the provisions of Section 4(a)(i) and
(iv) shall no longer apply, as of the time immediately prior to such termination
of employment. For purposes of this Agreement, “Good



--------------------------------------------------------------------------------

EMPLOYEE-STANDARD

Reason” shall mean your suffering any of the following events without your
consent: (x) significant or material lessening of your responsibilities; (y) a
reduction in your annual base salary or a material reduction in the level of
incentive compensation for which you have been eligible during the two years
immediately prior to the occurrence of the Change of Control and/or a material
adverse change in the conditions governing receipt of such incentive
compensation from those that prevailed prior to the occurrence of the Change of
Control; or (z) the Company’s requiring you to be based anywhere other than
within 50 miles of your place of employment at the time of the occurrence of the
Change of Control, except for reasonably required travel to an extent
substantially consistent with your business travel obligations. The Board of
Directors must determine that any such modification in clause (i) or (ii) above
does not have a substantial adverse economic impact on you, as determined at the
time of the transaction.

 

  6. Certificate Legend. Each certificate for shares of Restricted Stock may
bear the following legend:

“THE SALE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS SET FORTH IN THE FISERV, INC. STOCK OPTION AND
RESTRICTED STOCK PLAN AND A RESTRICTED STOCK AGREEMENT BETWEEN FISERV, INC. AND
THE REGISTERED OWNER HEREOF. A COPY OF SUCH PLAN AND SUCH AGREEMENT MAY BE
OBTAINED FROM THE SECRETARY OF FISERV, INC.”

When the restrictions imposed by Sections 2 and 4 hereof terminate, you shall be
entitled to have the foregoing legend removed from the certificates representing
such Restricted Stock.

 

  7. Voting Rights; Dividends and Other Distributions.

 

  (a) While the Restricted Stock is subject to restrictions under Section 2 and
prior to any forfeiture thereof, you may exercise full voting rights for the
Restricted Stock registered in your name and held in escrow hereunder.

 

  (b) While the Restricted Stock is subject to the restrictions under Section 2
and prior to any forfeiture thereof, you shall be entitled to receive all
dividends and other distributions paid with respect to the Restricted Stock. If
any such dividends or distributions are paid in Stock, such shares shall be
subject to the same terms, conditions and restrictions as the shares of
Restricted Stock with respect to which they were paid, including the requirement
that Restricted Stock be held in escrow pursuant to Section 3 hereof.



--------------------------------------------------------------------------------

EMPLOYEE-STANDARD

 

  (c) Subject to the provisions of this Agreement, you shall have, with respect
to the Restricted Stock, all other rights of a holder of Common Stock.

 

  8. Securities Representations. You acknowledge receipt of the Prospectus under
the Registration Statement on Form S-8 (Registration No. 333-34310) with respect
to the Plan filed by the Company with the Securities and Exchange Commission.
You understand that if you are an officer, director, 10% shareholder or are
otherwise an “affiliate” (within the meaning of Rule 405 under the Securities
Act of 1933) of the Company, you may not sell or otherwise dispose of any shares
acquired except pursuant to a Registration Statement meeting the requirements of
the Securities Act of 1933 or an exemption from the registration requirements of
such Act. You represent and agree that you will comply with all applicable laws
relating to the Plan and the award of Restricted Stock and the disposition of
the Restricted Stock, including without limitation federal and state securities
and “blue sky” laws.

 

  9. Tax Representations.

 

  (a) You represent and warrant that you understand the Federal, state and local
income tax consequences of the award of the Restricted Stock to you, the lapse
of the restrictions on the Restricted Stock and the subsequent sale or other
disposition of any Restricted Stock. In addition, you understand and agree that,
when the Restricted Stock shares are no longer subject to substantial risk of
forfeiture as defined under Section 83 of the Code (For example, upon retirement
under Section 5 (a) you are not subject to a substantial risk of forfeiture on
your retained shares) or upon the making of an election under Section 83(b) of
the Code you thereby realize gross income (if any) taxable as compensation, the
Company will be required to withhold Federal, state and local taxes on the full
amount of the compensation income realized by you. Accordingly, you hereby agree
to provide the Company with cash funds or Common Stock (subject to Section 9(b))
equal in value to the total federal, state and local taxes and other amounts
required to be withheld by the Company or its Subsidiary in respect of any such
compensation income or make other arrangements satisfactory to the Company
regarding such payment. All matters with respect to the total amount to be
withheld shall be determined by the Committee in its sole discretion.

 

  (b) If you do not make an election under Section 83(b) of the Code with
respect to the Restricted Stock awarded hereunder, you may satisfy the Company’s
withholding tax requirements by electing to have the Company withhold that
number of shares of unrestricted Common Stock otherwise deliverable to you from
escrow hereunder or to deliver to the Company a



--------------------------------------------------------------------------------

EMPLOYEE-STANDARD

number of shares of Common Stock, in each case, having a Fair Market Value on
the Tax Date (as such terms are below) equal to the minimum amount required to
be withheld. The election must be made in writing in accordance with such rules
and regulations and in such form as the Committee may determine. If the number
of shares so determined shall include a fractional share, then you shall deliver
cash in lieu of such fractional share. As used herein: (y) “Tax Date” means the
date on which you must include in your gross income for federal income tax
purposes the fair market value of the Common Stock released from the
restrictions of Section 2; and (z) “Fair Market Value” means the per share
closing price on the date in question on the principal market in which shares of
stock which are equivalent to the Restricted Stock are then traded or, if no
sales of such stock have taken place on such date, the closing price on the most
recent date on which selling prices were quoted.

 

  10. General Provisions.

 

  (a) Neither the Plan nor this Agreement shall confer upon you any right to
continue to be employed by the Company or any Subsidiary of the Company or limit
in any respect any right of the Company or any Subsidiary of the Company to
terminate your employment at any time, without liability.

 

  (b) This Agreement contains the entire agreement between the Company and you
relating to the Restricted Stock and supersedes all prior agreements or
understandings relating thereto.

 

  (c) This Agreement may not be amended, changed or waived other than by written
instrument signed by the parties hereto.

 

  (d) If any one or more provisions of this Agreement shall be found to be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby.

 

  (e) This Agreement shall be governed by and construed in accordance with the
laws of the State of Wisconsin, without regard to conflict of law provisions.

 

  (f) The Company and you agree that they will both be subject to and bound by
all of the terms and conditions of the Plan. The Plan Prospectus is accessible
on the Company’s administrative agent’s website in the “forms library”
(www.netbenefits.fidelity.com), or a paper copy is available upon request. Any
capitalized term not defined herein shall have the meaning ascribed to it in the
Plan. In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall govern.



--------------------------------------------------------------------------------

EMPLOYEE-STANDARD

 

  (g) The Restricted Stock is not transferable otherwise than by will or the
laws of descent and distribution.

 

  (h) This Agreement shall be binding upon and inure to the benefit of any
successor or assign of the Company and to any heir, distributee, executor,
administrator or legal representative entitled by law to your rights hereunder.

 

  (i) You understand that, under the terms of the Plan and this Agreement, the
Company may cancel or rescind this Restricted Stock in certain circumstances,
including, without limitation, if you violate the provisions of Section 4(a)
prior to, or within 12 months after, the release of any Restricted Stock.



--------------------------------------------------------------------------------

EMPLOYEE-STANDARD

Please acknowledge acceptance of this Agreement by signing the enclosed copy of
this Agreement in the space provided below and returning it promptly to
Corporate Finance.

 

FISERV, INC. By:  

 

  Senior Executive Vice President

 

Accepted and Agreed to:

 

Signature of Employee

 

Street Address

 

City   State   Zip Code